DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12, 13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims in lines 2-3, “at a lower side than the liquid…”.  What does Applicant mean by this language?  Where is this occurring?  Does Applicant mean at a lower portion/lower position of the wall?  This claim language is indefinite.
Regarding claim 10, Applicant claims in line 2, “at a higher position than the outlet…”.  Where is this occurring?  Does Applicant mean at a higher position of the wall?  This claim language is indefinite.
Regarding claim 12, the term “close” in claim 12 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests Applicant use language, such as adjacent.
Regarding claim 13, claim 13 recites the limitation "the nozzle" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, Applicant claims a plurality of nozzles, but not “the nozzle”.
Regarding claim 17, Applicant claims in line 3, “at a lower side than the liquid…”.  What does Applicant mean by this language?  Where is this occurring?  Does Applicant mean at a lower portion/lower position of the wall?  This claim language is indefinite.
Claim 18 is rejected for depending upon claim 17 and therefore containing the same indefiniteness issues thereof.

Allowable Subject Matter
Claims 1-5, 7-9, 11, 14-16, and 19 are allowed.  Examiner will issue a full statement of Reasons for Allowance should Applicant cure the defects as noted above and a Notice of Allowance is issued herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711